Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims filed on 07/15/2021 are acknowledged.
According to the Amendments to the claims, Claims 1, 9 and 13 has /have been amended; Claims 2 and 14 has /have been cancelled.  Claims 1, 3-13 and 15 are pending in the application with 3, 11-12 and 15 withdrawn.  An action on the merits for Claims 1, 3-13 and 15 are as follow.
The previous 112(b) Claim Rejections are withdrawn in light of amendment to the Claim.
Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


A. Claim limitation “a placement time measuring unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “measure placement time” and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. Page 2 line 21, Fig. 5, a placement time measuring unit configured to measure placement time for which the workpiece is placed on each of the areas detected by the placement area detector, and Page 12 line 21, The placement time measuring unit 26b measures the time (placement time) during which the workpiece W is placed.
B. Claim limitation “a display device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “display the cumulative time” and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claims 3-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. Page 2 line 6, Fig. 1, a display unit that displays the cumulative time for each of the areas, and Page 8 line 8, a display device (display unit) 22.
C. Claim limitation “a notification unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “notifies that the workpiece is placed in an area/ notifies that a maximum value” and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 5 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. Page 8 line 9, Fig. 1, a  and Page 11 line 18, the notification device 24 is a speaker.
D. Claim limitation “a imaging unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “images the top surface of the worktable” and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. Page 5 line 11, Fig. 2, an imaging unit that images the top surface of the worktable, and Page 8 line 7, a camera (imaging unit) 20.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Rejoinder
Claims 1, 4-10 and 13 are allowable.  Claims 3, 11-12 and 15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP §821.04(a), the restriction requirement between inventions of different species as set forth in the Office action mailed on 03/05/2020, is hereby withdrawn and Claims 3, 11-12 and 15 are hereby rejoined and fully examined for patentability under 37CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See in re Ziegier, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Natalie Kadievitch (Reg. No. 34,196) through a phone call on Aug. 05, 2021.
The application has been amended as follows: 
A. Claim 3, line 1: Replace “according to claim 2” with --according to claim 1--. 
B. Claim 3, line 2: Replace “display unit” with --display device--.
C. Claim 4, line 2: Replace “a display unit” with --the display device--.
D. Claim 15, line 1 Replace ““according to claim 14” with --according to claim 13--.
E. Claim 15, line 2: Replace “the display step” with --the displaying step--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-13 and 15 are allowed.
With respect to Independent Claim 1, the closest prior art of record Sugiyama et al. (US 2015/0088454 A1) in view of Michiwaki et al. (US 6,308,108 B1) disclose a wire electrical discharge machine as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “a placement time measuring unit configured to measure placement time for which the workpiece is placed, on each of the areas detected by the placement area detector”; even though Michiwaki disclose a placement time measuring unit configured to measure With respect to Claims 3-12, the dependency on Claim 1 makes them allowable.
With respect to Independent Claim 13, the closest prior art of record Sugiyama et al. (US 2015/0088454 A1) in view of Michiwaki et al. (US 6,308,108 B1) disclose a placement time calculation method for calculating cumulative time for which a workpiece is placed on a worktable as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “a placement time measurement step of measuring placement time for which the workpiece is present on each of the areas detected by the placement area detection step”; even though Michiwaki disclose a placement time measurement step of measuring time for a machine operation, but they are not disclose a placement time calculation method for calculating cumulative time for which a workpiece is placed on a worktable, and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 13 are allowed.  With respect to Claim 14, the dependency on Claim 13 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761